Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 1 of 19

EXHIBIT A

Answer to First
Amended Complaint

EXHIBIT A
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 2 of 19

l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Sutlte 230

Henderson, Nevada 89052

(702) 850-0202

 

AACC

GARG GOLDEN LAW FIRM
ANTHONY B. GOLDEN, ESQ.
Nevada Bar No. 9563

AMANDA J. BROOKHYSER, ESQ.
Nevada Bar No. 11526

3145 St. Rose Parkway, Suite 230
Henderson, Nevada 89052

Tel: (702) 850-0202

Fax: (702) 850-0204

Email: agolden@garggolden.com
Email: abrookhyser@garggolden.com

Counsel for Defendant Paula Hambly

EIGHTH JUDICIAL DISTRICT COURT
CLARK COUNTY, NEVADA

PROCARE HOSPICE OF NEVADA, LLC,
a Nevada entity; GREG WALSKI, an
individual, ROBERTA WALSKI, an
individual, MARK BIRNBAUM, an
individual, CONNIE BIRNBAUM, an
individual, CLEVIS PARKER, an
individual,

Plaintiffs
v.

ADAM PERELGUT, an individual;
AMBER PERELGUT, an individual;
RACHEL HERNANDEZ, an individual;
PAULA HAMBLY, an individual;
EDUARDO LOPEZ, an individual;
JOSEFINA VIEYRA, an individual;
LAURA MUNOZ, an individual;
DANIELLE DAVIS, an individual; DAWN
BORK, an individual; JOAN WARD, an
individual; KATHLEEN ARFUSO, an
individual; CAESAR SOTO, an individual;
ALLISON RANDALL, an individual:
ONECARE HOSPICE, LLC, ONECARE
HEALTH SERVICES, LLC, ONECARE
HOME HEALTH SERVICES, LLC d/b/a

1 of 18

Case Number: A-21-827603-C

 

Electronically Filed
2/23/2021 3:37 PM
Steven D. Grierson

Oe OF THE Ee

CASE NO.: A-21-827603-C
DEPT. NO.: XXTX
ANSWER TO FIRST AMENDED

COMPLAINT, JURY DEMAND, AND
COUNTERCLAIM

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 3 of 19

oO Oo NN BDO NH fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Sulte 230

Henderson, Nevada 89062

(702) 850-0202

ONECARE HOME HEALTH AND
HOSPICE, a Nevada entity;
COMMUNITY HOME HEALTHCARE,
LLC: DOES 1-10; and ROE
CORPORATIONS 1-10, inclusive,

Defendants.

 

 

Defendant/Counterclaimant PAULA HAMBLY (“PAULA”), by and through
her counsel of record Anthony B. Golden, Esq., and Amanda J. Brookhyser, Esq., of
GARG GOLDEN LAW FIRM, hereby submits this Answer to Plaintiffs’ First
Amended Complaint and further submits this Counterclaim against Defendants
PROCARE HOSPICE OF NEVADA, LLC (“PROCARE”) and MARK BIRNBAUM
(“BIRNBAUM”) as follows:

ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
PARTIES AND JURISDICTION

1. In answering Paragraphs 1, 2, 3, 4, 5, 7, 8, 9, 10 11, 12, 13, 14, 15, 16,
19, 20, and 21 of the section entitled Parties and Jurisdiction, PAULA is without
sufficient information or knowledge to form a basis as to the truth or falsity of the
allegations contained therein and upon that basis, denies each and every allegation
contained therein.

2. In answering Paragraph 6 of the section entitled Parties and
Jurisdiction, PAULA admits that she is a former resident of Clark County, Nevada
and is now a resident of the State of Oregon and denies all remaining allegations.

3. PAULA denies each and every allegation as set forth in paragraphs 17
and 18 of the section entitled Parties and Jurisdiction.

FACTS

4, In answering Paragraphs 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, 30, 31, 32,
38, 34, 35, 36, 37, 38, 39, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, and
61 of the section entitled Facts, PAULA is without sufficient information or
knowledge to form a belief as to the truth or falsity of the allegations contained

2 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 4 of 19

l
2
3
4
5
6
7
8
9

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Sulte 230

Henderson, Nevada 89052

(702) 850-0202

 

therein and upon that basis, denies each and every allegation contained therein.

5. In answering Paragraph 27 of the section entitled Facts, PAULA admits
that she is a former employee of PROCARE and denies all remaining allegations.

6. In answering Paragraph 40 of the section entitled Facts, PAULA admits
that she is Amber Perelgut’s mother and denies all remaining allegations.

7. In answering Paragraph 45 of the section entitled Facts, PAULA admits
that she was terminated on or about July 10, 2020 but denies each and every
allegation contained therein.

8. PAULA denies each and every allegation as set forth in Paragraphs 41,
42, 43, 44, 62, 63, 64, and 65 of the section entitled Facts.

FIRST CAUSE OF ACTION

9. In answering Paragraph 66 of the First Cause of Action, PAULA repeats
and realleges her responses to Paragraphs 1 through 65 of the Complaint.

10. In answering Paragraph 67 of the First Cause of Action, PAULA is
without sufficient information or knowledge to form a belief as to the truth or falsity
of the allegations contained therein and upon that basis, denies each and every
allegation therein.

11. PAULA denies each and every allegation as set forth in Paragraphs 68,
69, 70, 71, 72, 73, 74, 75, 76, 77, and 78 of the First Cause of Action.

SECOND CAUSE OF ACTION

12. In answering Paragraph 79 of the Second Cause of Action, PAULA
repeats and realleges her responses to Paragraphs 1 through 78 of the Complaint.

18. As Paragraph 80 of the Second Cause of Action contains legal
conclusions, PAULA can neither admit nor deny the allegations contained therein.

14. PAULA denies each and every allegation as set forth in Paragraphs 81,
82, 83, 84, and 85 of the Second Cause of Action.

THIRD CAUSE OF ACTION
15. In answering Paragraph 86 of the Third Cause of Action, PAULA

3 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 5 of 19

Oo F&F SN DH AW SP WD MY Re

Ny SN BN BRO BRO BRD RD Rw Oe ROO Ree SO eS lle
a NH TW F&F W NH FEF DBD DO Ff JD DBR A BP WwW WB KK OC

28

3145 St, Rose Parkway

Sutte 230

Henderson, Nevada 89052

(702) 850-0202

 

repeats and realleges her responses to Paragraphs 1 through 85 of the Complaint.

16. As Paragraphs 87, 88, and 89 of the Third Cause of Action concern other
Defendants, PAULA can neither admit nor deny the allegations contained therein.

FOURTH CAUSE OF ACTION

17. In answering Paragraph 90 of the Fourth Cause of Action, PAULA
repeats and realleges her responses to Paragraphs 1 through 89 of the Complaint.

18. PAULA denies each and every allegation as set forth in Paragraphs 691,
92, 93, 94, 95, and 96 of the Fourth Cause of Action.

FIFTH CAUSE OF ACTION

19. In answering Paragraph 97 of the Fifth Cause of Action, PAULA repeats
and realleges her responses to Paragraphs 1 through 96 of the Complaint.

20. PAULA denies each and every allegation as set forth in Paragraphs 98,
99, 100, 101, 102, and 103 of the Fifth Cause of Action.

SIXTH CAUSE OF ACTION

21. In answering Paragraph 104 of the Sixth Cause of Action, PAULA
repeats and realleges her responses to Paragraphs 1 through 103 of the Complaint.

22. PAULA denies each and every allegation as set forth in Paragraphs 105,
106, 107, 108, 109, 110, 111, 112, 118, 114, and 115 of the Sixth Cause of Action.

SEVENTH CAUSE OF ACTION

23. In answering Paragraph 116 of the Seventh Cause of Action, PAULA
repeats and realleges her responses to Paragraphs 1 through 115 of the Complaint.

24. As Paragraphs 117, 118, and 119 of the Seventh Cause of Action concern
other Defendants, PAULA can neither admit nor deny the allegations contained
therein.

EIGHTH CAUSE OF ACTION
25. In answering Paragraph 120 of the Eighth Cause of Action, PAULA

repeats and realleges her responses to Paragraphs 1 through 119 of the Complaint.

4of 18

 
GARG GOLDEN

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 6 of 19

l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW FIRI
3145 St. Rose Parkway

Sutte 230

Henderson, Nevada 89052

(702) 850-0202

 

26. As Paragraphs 121, 122, 123, 124, 125, and 126 of the Eighth Cause of
Action concern other Defendants, PAULA can neither admit nor deny the allegations
contained therein.

AFFIRMATIVE DEFENSES

1. The Complaint fails to state a claim on which relief can be granted.

2. To the extent applicable, the Complaint is barred by the applicable
statutes of limitations.

3. Defendant did not breach any duty owed to Plaintiffs under state or
federal law.

4, Plaintiffs alleged damages, if any, were in no way caused by, or the
result of, Defendant’s acts or omissions, but were caused by circumstances, persons,
and/or entities for which and/or by whom Defendant is not and may not be held
responsible, including Plaintiffs, and for which Defendant cannot be held liable.

5, To the extent applicable, Plaintiffs have failed to mitigate damages, and
to the extent of such failure, any damages awarded to Plaintiffs should be reduced
accordingly.

6. Plaintiffs have failed to allege facts sufficient to justify an award of
punitive damages, liquidated damages, consequential damages or attorney's fees.

7. Defendant asserts that punitive damages and/or liquidated damages
constitute excessive fines prohibited by the United States and Nevada Constitutions.
The relevant statutes do not permit punitive damages, provide adequate standards
or safeguards for their application, and are void for vagueness under the due process
clause of the Fourteenth Amendment of the United States Constitution and in
accordance with Article 1, Section 8 of the Nevada Constitution.

8. Defendant is informed and believes that the facts to be developed
through discovery in this action may reveal additional affirmative defenses.
Therefore, Defendant reserves the right to amend this Answer to include any
additional affirmative defenses later found to be applicable.

5 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 7 of 19

Oo fo NN DH WTO FF WY] HO =

BS NHN NN BR RD NI Ree ea
4 AN OA FP WH NYO K&K& CO OO CO NY DH WA FP W HB KH CO

28

3148 St. Rose Parkway

Suite 230

Henderson, Nevada 89052

(702) 850-0202

 

9, Plaintiffs’ claims are barred by the doctrines of waiver, estoppel, laches,
and unclean hands.

10. Plaintiffs’ damages are the result of Plaintiffs’ own acts or omissions,
whether negligent, intentional, or otherwise, and not the result of acts of omissions
of Defendant.

11. Plaintiffs have failed to allege facts sufficient to justify injunctive relief.

12. Plaintiffs failed to satisfy all conditions precedent to any rights they are
attempting to assert under their contract claims.

13. Any damages Plaintiffs claim are offset by amounts owed to Defendant.

14. ‘Plaintiffs’ contract claim fails for lack of consideration in the relevant
contract.

WHEREFORE, Defendant prays for judgment against Plaintiffs as follows:

1. That Plaintiffs take nothing by virtue of the First Amended Complaint;

2 That judgment be entered in favor of Defendant and against Plaintiffs;

3. That Defendant be awarded attorneys' fees and costs; and

4 For such other and further relief as the Court deems just and proper.

COUNTERCLAIM AND DEMAND FOR JURY TRIAL
PARTIES

1. PAULA was a resident of Clark County, Nevada when the incidents
alleged in the Counterclaim took place. PAULA is now a resident of the State of
Oregon.

2. Upon information and belief, PROCARE is a business entity licensed to
do business in Clark County, Nevada.

3. Upon information and belief, Defendant BIRNBADUM is an individual
who resides in Clark County, Nevada.

GENERAL ALLEGATIONS

4, PAULA was hired by PROCARE in 2014 as a marketing liaison. She

was promoted to Marketing Director in June 2019.

6 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 8 of 19

l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St, Rose Parkway

Suite 230

Henderson, Nevada 89052

{702) 850-0202

 

5. When PAULA was promoted to Marketing Director, she was not given
a raise but was expected to be available twenty-four (24) hours a day, seven (7) days
a week and to take calls on weekends and during vacations.

6. While PAULA was an employee at PROCARE, her supervisors and the
owners of PROCARE would regularly make discriminatory and demeaning comments
to her about her age and gender,

7. Derrick Montemayor, who was PAULA’s supervisor and, at the time, the
fiancé of an owner of PROCARE, told her that she was “too old for the job” and further
told her that his female employees should wear short skirts to work.

8. Mr. Montemayor made belittling comments to PAULA at work
luncheons, in front of referral sources and PAULA’s accounts.

9. At one meeting in particular, in front of several members of
management and the owners, Mr. Montemayor berated PAULA for her marketing
report.

10. Heremoved Ms. Hambly from the field, where she was succeeding, and
only allowed her to call on referrals. There was no nondiscriminatory purpose for this
change.

11. Ms. Hambly reported this conduct to Human Resources, and no
disciplinary action was ever taken against Mr. Montemayor. Upon information and
belief, PAROCARE did not do any investigation into PAULA’s allegations.

12. PAULA went further and reported Mr. Montemayor’s behavior to one of
the owners, BIRNBAUM, who replied, “Well, you know he is family, and he sleeps

with the owner.” Nothing was done.

13. Additionally, PAULA experienced other unlawful conduct while she was
employed by PROCARE.

14. BIRNBAUM, as recently as January 2020, would kiss PAULA on the
lips when he would see her. These kisses were not consented to by PAULA and were
not welcome.

7 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 9 of 19

l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rese Parkway

Sulte 230

Henderson, Nevada 88052

(702) 850-0202

 

15. BIRNBAUM hada habit of kissing female employees on the lips without
their consent or invitation. It was well-known by the female employees of PROCARE
that if they saw BIRNBAUM, they would need to prepare themselves for unwanted
physical contact.

16. BIRNBAUM’s offensive conduct was also witnessed by customers of
PROCARE who also, upon information and belief, found it offensive and
inappropriate.

17. Every time PAULA worked with BIRNBAUM, or interacted with him at
work, she had to prepare herself for unwanted and offensive contact. PAULA would
even try to run her cheek away from BIRNBAUM in these instances to stop him from
making contact with her lips.

18. PAULA had to work with BIRNBAUM and, in many instances, had to
be in a car or a room alone with him. This caused PAULA significant emotional
distress as she was always anticipating his next offensive comment or more harmful
physical contact.

19. BIRNBAUM would regularly make demeaning comments about
younger female employees’ appearances in front of PAULA, including making
comments about how the younger female employees do better on their knees.

20. Specifically, in addressing one female employee, BIRNBAUM
commented that one only needed to look at her knees to know she was a good
marketer.

21. BIRNBAUM engaged in this harmful and offensive conduct during
business hours, while PAULA was forced to work alongside him.

22. BIRNBAUM engaged in this harmful and offensive conduct during the
course and scope of his assigned activities on behalf of PROCARE. BIRNBAUM
further engaged in this harmful and offensive conduct with PROCARE’s ratification.

23. It was foreseeable to PROCARE that BIRNBAUM would engage in such
harmful and offensive conduct towards PAULA as BIRNBAUM had a history of such

8 of 18

 
GARG GOLOEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 10 of 19

1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Suite 230

Henderson, Nevada 89052

(702) 850-0202

 

contact with other female employees and PROCARE, through its owners and agents,
was aware of such a history and did nothing to address it.

24, PAULA complained about BIRNBAUM’s actions and his unwanted
physical contact on many, many occasions. She was told by PROCARE that
BIRNBAUM’s behavior was inappropriate but there was nothing done about it.
BIRNBAUM continued this kind of unwanted physical contact with female employees
for the entirety of PAULA’s employment with PROCARE.

25. PAULA began to hear rumors in January 2020 that she was going to be
fired. It was well-known to PAULA and to many of her co-employees that PROCARE
was attempting to terminate her because of her age.

26. Roberta Walski, who is an owner and Chief Executive Officer of
PROCARE, made comments such as the “only good thing about Paula is that she is
capable of closing.”

27. In approximately February 2020, PAULA moved to Oregon. She had
already been working from home and PROCARE approved her move.

28. On March 3, 2020 PROCARE decided to eliminate PAULA’s position
title even though the work of a marketing director was still necessary and was still
being performed by her.

29. Her pay was cut by more than $40,000.00—from $108,000.00 annually
plus commissions to $70,000.00 annually with no commissions—because, as she was
told, she was “way over paid.”

30. PAULA was not given written notice of the decrease in her pay.

31. While PAULA’s pay was cut, Mr. Montemayor’s pay remained the same
even though he had been removed from the position of Director of Business
Development several years prior yet was allowed to keep the salary and the title so
as not to “break his spirit.”

32. Myr. Montemayor and PAULA were similarly situated in their titles as
Director of Business Development and Director of Marketing respectively.

9 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 11 of 19

& Ww bb

oOo Oo NN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Suite 230

Henderson, Nevada 89052

(702) 850-0202

 

33. In fact, three (3) female employees on PAULA’s team—all younger than
her but with less experience and seniority—made $75,000.00, $83,000.00, and
$88,000.00 annually with commissions.

34. On June 29, 2020 during a phone call with numerous team members,
Kim Anderson, who was the new Chief Strategy Officer, demeaned PAULA in front
of her coworkers.

35. Ms. Anderson continued to target PAULA in several other phone
conversations on that day, berating her and chiding her for perceived mistakes that
PAULA did not make.

36. Ms. Anderson yelled at PAULA over the phone and told her that she cost
PROCARE accounts and that she “blew it.”

87. It was clear to PAULA that PROCARE, through its employees, agents,
and owners, created an environment that was so difficult and unpleasant for PAULA
that she would quit or PROCARE would be able to fire her under a pretense.

388. The working environment created by PROCARE, through its employees,
agents, and owners was hostile and discriminatory. PROCARE’s discriminatory
practices were witnessed by several employees who acknowledge that PAULA was
discriminated against because of her age.

39. PAULA sent a Complaint to Human Resources on June 29, 2020
concerning Ms. Anderson’s conduct, and no action was taken. PAULA was wrongfully
terminated shortly after filing her Complaint on July 10, 2020 in retaliation.

40. PAULA timely filed a Complaint with the Equal Employment
Opportunity Commission (EEOC) concerning Defendant’s conduct.

41. PAULA has completed the intake process and is awaiting her Notice of
Right to Sue.

42. Once the Notice of Right to Sue is received, PAULA will seek to amend
her Complaint to include appropriate additional causes of action but because of the
timing obligations under the Rules concerning PAULA’s Answer to First Amended

10 of 18

 
GARG GOLDEN

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 12 of 19

BR W

sa ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW FIRI
3145 St, Rose Parkway

Suite 230

Henderson, Nevada 89052

{702) 850-0202

 

Complaint, PAULA had no choice but to file prior to receiving her Notice of Right to

Sue.
FIRST CAUSE OF ACTION
Battery
(Against BIRNBAUM)
43. Plaintiff repeats and realleges all the foregoing allegations as though
fully set forth herein.

44, BIRNBAUM made a habit of kissing female employees, including
PAULA, on the lips without invitation or consent.

45. The physical contact by BIRNBAUM with PAULA’s person was
unwanted, offensive, and harmful.

46. BIRNBAUM intended to cause such harmful and offensive contact with
PAULA as was his pattern and practice for the entirety of PAULA’s employment with
PROCARE.

47. BIRNBAUM did cause harmful and offensive contact with PAULA.

48. PROCARE is vicariously liable for BIRNBAUM’s actions because those
actions were not independent ventures, were committed during the very tasks
assigned to BIRNBAUM by PROCARE and were reasonably foreseeable.

49. Asa direct, proximate and legal result of BIRNBAUM’s actions, PAULA
has been injured.

50. As a direct, proximate, and legal result of BIRNBAUM’s offensive and
harmful contact, Plaintiff has been damaged in excess of $15,000.00.

51. BIRNBAUM is guilty of oppression, fraud, and/or malice, express or
implied, because BIRNBAUM knowingly and intentionally caused harmful and
offensive contact to the person of PAULA.

52. Plaintiff has been required to retain legal counsel to enforce her rights
and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.
‘fl

11 of 18

 
Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 13 of 19

1
2
3
4
3
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

GARG GOLDEN
LAW FIRM
3145 St. Rose Parkway
Sutte 230
Henderson, Nevada 89052
(702) 850-0202

 

SECOND CAUSE OF ACTION
Assault
(Against BIRNBAUM)

53. Plaintiff repeats and realleges all the foregoing allegations as though
fully set forth herein.

54, An actor commits assault when he causes another to fee apprehension
of harmful or offensive conduct.

55. Onevery occasion that PAULA knew she had to work with BIRNBAUM
or see him, she felt apprehension because she knew he would engage in offensive
contact by kissing her on the lips without invitation or consent.

56. BIRNBAUM?’s conduct was the direct and proximate cause of injury to
PAULA.

57. PROCARE is vicariously liable for BIRNBAUM’s actions because those
actions were not independent ventures, were committed during the very tasks
assigned to BIRNBAUM by PROCARE and were reasonably foreseeable.

58. Asa direct, proximate and legal result of BIRNBAUM’s actions, PAULA
has been injured.

59. Asa direct, proximate, and legal result of BIRNBAUM'’s offensive and
harmful contact, Plaintiff has been damaged in excess of $15,000.00.

60. BIRNBAUM is guilty of oppression, fraud, and/or malice, express or
implied, because BIRNBAUM knowingly and intentionally caused harmful and
offensive contact to the person of PAULA.

61. Plaintiff has been required to retain legal counsel to enforce her rights
and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.
THIRD CAUSE OF ACTION
Negligent Hiring, Training, Supervision, and Retention
(Against PROCARE)

62. Plaintiff repeats and realleges all the foregoing allegations as though

12 of 18

 
GARG GOLDEN
LAW FIRM

3145 St. Rose Parkway

Suite 230

Henderson, Nevada 89052

(702) 850-0202

bm WwW bb

Oo So SN OO NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

cape 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 14 of 19

fully set forth herein.

63. PROCARE had a duty to act reasonably in the hiring, training,
supervision, and retention of employees and agents.

64. PROCARE had a duty to train their employees on applicable policies
and procedures that must be followed when investigating a complaint such as that
made by Plaintiff in this matter.

65. PROCARE had a duty to supervise their employees in a reasonable
manner so as to assure that their employees were following all applicable policies and
procedures.

66. PROCARE had a duty to supervise all employees to assure that no
employee was taking discriminatory, harassing, or other improper actions against
another employee.

67. BIRNBAUM, Mr. Montemayor, Ms. Anderson, Ms. Walski, and other
unknown employees of PROCARE acted in harassing, discriminatory, and offensive
ways towards PAULA.

68. Upon information and belief, BIRNBAUM, Mr. Montemayor, Ms.
Anderson, Ms. Walski, and other unknown employees of PROCARE failed to
adequately protect PAULA from harassing, discriminatory, and offensive conduct
and failed to appropriately address and investigate such conduct when PAULA
brought it to their attention on multiple occasions.

69. PROCARE’s conduct was the direct and proximate cause of injury to
PAULA.

70. Asa direct, proximate and legal result of PROCARE’s actions, PAULA
has been injured.

71. Asa direct, proximate, and legal result of PROCARE’s actions, Plaintiff
has been damaged in excess of $15,000.00.

72. Plaintiff has been required to retain legal counsel to enforce her rights

and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.

13 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 15 of 19

kh | bh

oO So SS DW WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St, Rose Parkway

Suite 230

Henderson, Nevada 89052

{702} 850-0202

 

FOURTH CAUSE OF ACTION
Violation of the Fair Labor Standards Act
(Against PROCARE)

73. Plaintiff repeats and realleges all the foregoing allegations as though
fully set forth herein.

74, At all relevant times, PAULA was an employee of PROCARE and
PROCARE was her employer within the meaning of the Fair Labor Standards Act
(FLSA).

75. In or around March 3, 2020 PROCARE eliminated PAULA’s position
title but kept her duties and responsibilities the same. Additionally, PROCARE cut
her pay by more than $40,000.00—from $108,000.00 annually plus commissions to
$70,000.00 annually with no commissions—because, as she was told, she was “way
over paid.”

76. While PAULA’s pay was cut, Mr. Montemayor’s pay remained the same
even though he had been removed from the position of Director of Business
Development several years prior yet was allowed to keep the salary and the title so
as not to “break his spirit.”

77. The actions of PROCARE as described herein constitute violations of the
FLSA, including, among other provisions, its Equal Pay Act, for discrimination in pay
based upon PAULA’s gender.

78. PAROCARE knew or should have known of their unlawful conduct.

79, Mr. Montemayor and PAULA were similarly situated in their titles as
Director of Business Development and Director of Marketing respectively.

80. PROCARE is liable to PAULA for its unlawful conduct under the FLSA.

81. As a direct and proximate result of PROCARE’s conduct, PAULA has
suffered irreparable injury and monetary damages.

82. PROCARE’s conduct was willful as defined by the FLSA, thereby
warranting the imposition of liquidated damages.

14 of 18

 
GARG GOLDEN
LAW FIRM

Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 16 of 19

0 0 SW KN A AB

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3145 St. Rose Parkway

Sulte 230

Henderson, Nevada 89052

(702) 860-0202

 

88. Asa direct, proximate, and legal result of PROCARE’s actions, Plaintiff
has been damaged in excess of $15,000.00.

84. Plaintiff has been required to retain legal counsel to enforce her rights
and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.
FIFTH CAUSE OF ACTION
Declaratory Relief

85. Plaintiff repeats and realleges all the foregoing allegations as though
fully set forth herein.

86. <A justiciable controversy exists between PAULA and Defendants with
respect to the non-compete agreement and the restrictive covenants therein and
whether those agreements are enforceable.

87. There was no adequate consideration for the non-compete agreement
and the restrictive covenants therein as PAULA’s compensation was reduced.
Moreover, the non-compete agreement and the restrictive covenants therein are
overly burdensome and overly broad, in violation of Nevada law.

88. This non-compete agreement and the restrictive covenants therein have
precluded PAULA from engaging in employment or other activity that she otherwise
would be able to engage in.

89. These issues are ripe for judicial determination.

90. Plaintiff respectfully requests this Honorable Court declare that the
non-compete agreement at issue in this case, and the restrictive covenants therein,
are unenforceable under Nevada law.

91. Asa direct proximate and legal result of Defendants’ actions as alleged
herein, PAULA has faced irreparable harm for which declaratory and other injunctive
and equitable relief is appropriate and necessary.

92. Plaintiff has been required to retain legal counsel to enforce her rights
and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.
ffl

15 of 18

 
GARG GOLOEN
\W FIRM

LAI
3145 St. Rose Parkway

Suite 230

Henderson, Nevada 88052

(702) 850-0202

Ca

oO fF NN DN AW fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

pe 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 17 of 19

SIXTH CAUSE OF ACTION
Injunctive Relief

93. Plaintiff repeats and realleges all the foregoing allegations as though
fully set forth herein.

94. PAULAhas a strong likelihood of prevailing on the merits in this action.
Defendants’ egregious conduct, as describe herein throughout, establishes the
elements of the claims alleged herein.

95. Because PROCARE has systematically interfered with PAULA’s ability
to make a living by insisting on her complying with an unlawful non-compete
agreement, PROCARE has caused PAULA immediate and irreparable harm that is
not compensable with monetary damages.

96. PAULA has no adequate remedy at law for Defendants’ actions and
conduct, as alleged herein, as monetary damages will not fully compensate her for
the consequences of Defendants’ unlawful activities.

97. The balance of hardships tips sharply in favor of PAULA. Failing to
grant injunctive relief will provide PROCARE with an unfair advantage.

98. Accordingly, PAULA is entitled to an injunction prohibiting PROCARE
from enforcing the non-compete agreement.

99. Injunctive relief is appropriate as monetary damages are insufficient to
protect PAULA’s rights and privileges to continue employment free from interference
and interruption.

100. Plaintiff has been required to retain legal counsel to enforce her rights
and seeks recovery of all reasonable attorney’s fees and costs incurred in this action.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment
for Plaintiff as follows:

1. Awarding judgment as appropriate and requiring Defendants to pay
Plaintiffs compensatory damages, consequential damages, special damages, and any

16 of 18

 

 
Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 18 of 19

oOo Oo SN DO NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Henderson, Nevada 89052
{702} 850-0202

 

other damages described herein and to be proven at trial, including back pay, and

front pay, in an amount in excess of $15,000.00;

2. Awarding prejudgment interest;
3. Awarding punitive damages;
4. Awarding Plaintiff fees and costs associated with bringing this action,

in addition to reasonable attorney’s fees as provided by the United States and or the
Nevada statutes; and
5. Granting such other and further relief as this Court deems necessary
and proper.
JURY DEMAND
Plaintiff demands a jury trial on all issues triable by a jury herein.

Dated this 28rd day of February, 2021.

GARG GOLDEN LAW FIRM

By___ Amanda J. Brookhyser
AMANDA J. BROOKHYSER
Nevada Bar No. 11526
38145 St. Rose Parkway, Suite 230
Henderson, Nevada 89052
(702) 850-0202
Counsel for Defendant Paula
Hambly

17 of 18

 
Case 2:21-cv-00923-JCM-BNW Document 1-1 Filed 05/12/21 Page 19 of 19

1 CERTIFICATE OF SERVICE
2 I certify that on the 28rd day of February, 2021, I electronically served the
3 II foregoing ANSWER TO FIRST AMENDED COMPLAINT, JURY DEMAND, AND
4 || COUNTERCLAIM on the following counsel electronically:
5 Joseph R, Ganley, Esq.
David M. Doto, Esq.
6 Richard L. Wade, Esq.
HUTCHISON & STEFFEN, PLLC
7 Peccole Professional Park
10080 West Alta Drive, Suite 200
8 Las Vegas, NV 89145
(702) 385-2500
9 Counsel for Plaintiffs
10 By _Kavita Narh
For Garg Golden Law Firm
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LAW FIRM
3145 St, Rose Parkway
Suite 230
Henderson, Nevada 88052
(702) 850-0202

TA ERM 18 of 18

 

 
